EXAMINER’S AMENDMENT
The Applicant’s amendments dated 7/22/2022 have been entered and fully considered. Claims 1, 8, 9, 11, and 17 have been amended by the Applicant. Claim 17 has been amended by the Examiner using Examiner’s Amendment (see below).
Claims 1-20 are pending and they are allowed.
Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with AMIR SHENOUDA on 8/29/2022.
The dependency of claim 17 has been changed from claim 11 to claim 15.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior arts to independent claims 1 and 11 were ENGWALL (US-2005/0039844), hereinafter ENGWALL, in view of LENGSFELD (US-2016/0129647), hereinafter LENGSFELD, and JOERN (US- 2016/0375978), hereinafter JOERN.
Regarding independent claims 1 and 11, combination of ENGWALL, LENGSFELD, and JOERN discloses a method for manufacturing a tubular structure that comprises of rotating a tubular mandrel about a longitudinal axis, depositing a composite material on an inner surface of the tubular mandrel, inserting an inner expandable mandrel within the composite tubular member, expanding the inner expandable mandrel so as to cause the inner expandable mandrel to press the composite tubular member against the inner surface of the tubular mandrel, curing the composite tubular member while sandwiched between the inner mandrel and the tubular removing the inner expandable mandrel, inserting a geodesic frame within the composite tubular member, and removing the tubular mandrel so as to obtain the composite tubular member with the geodesic frame placed therein.
The combination above also discloses that the geodesic frame comprises of two oppositely-wound spirals joined at their intersection points.
Regarding independent claim 1, the combination above, however, fails to disclose that placing the geodesic frame within the composite tubular member comprises of axially stretching the geodesic frame to reduce a diameter of the geodesic frame, inserting the axially stretched geodesic frame within the composite tubular member, and releasing the geodesic frame to cause the diameter of the geodesic frame to expand, thereby causing the geodesic frame to contact the composite tubular member.
Regarding independent claim 11, the combination above, however, fails to disclose that the composite tubular member includes one or more sections having an increased thickness compared to other sections of the composite tubular member, and that the depositing of the composite material to form the composite tubular member on the inner surface of the tubular mandrel comprises of depositing the composite material via a longitudinally-moving device, wherein a longitudinal speed of the longitudinally-moving device and number of passes of the longitudinally-moving device at the one or more sections are varied to increase thickness of the composite material at the one or more sections of the composite tubular member.
One having ordinary skill in the art at the time the invention was filed would not have been reasonably motivated to have modified the combination above to arrive at the invention as claimed.
Claims 2-10 and 12-20 are dependent on claims 1 and 11, respectively, and as such they are allowed as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748